Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 25, 1979, convicting him of criminal sale of a controlled substance in the sixth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of defendant’s motions to dismiss the indictment for failure to prosecute (see CPL 30.30, subd 1). Case remitted to the County Court for a hearing before a different Judge on the speedy trial issue (see CPL 30.30) and appeal held in abeyance in the interim. In view of the possibility that the Trial Judge may be called as a witness, the hearing should be held before another Judge. Titone, J. P., Lazer, Gulotta and Margett, JJ., concur.